Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Potential Issue with Amendment
The proposed amendment stating “of as high as 12,000 revolutions per minute” appears to be unclear as to what the range of the fan is. Is the fan capable of reaching 12,000 rpm, is the range from 5,000-12,000 rpm, or is the “higher rotational speed range” dependent upon the speed range of the continuous operation (e.g. if the rotation speed in the continuous operation is 500 rpm, does the higher range include a speed from 501 rpm to 12,000 rpm?).
Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive as they are directed to amendments that are not being entered. However, in order to promote compact prosecution the arguments will be addressed.
As to arguments towards the Hintz reference, examiner agrees that a majority of the fan assembly is placed between the top of the roof of the dishwasher and beneath the countertop, however Fig.2 appears to show some small amount of the fan assembly existing below the an upper ceiling of the dishwasher cavity. Alternatively, the Lutz reference discloses the desire to improve drying of dishware by placing the fan closer to the dishware, and would provide reasonable motivation to provide the fan in the claimed position in order to improving drying ability.
As to the Cidelcem reference, although the invention present within Cidelcem is directed towards industrial/commercial use, it is believed that the art is analogous and in the related field. Specifically, Cidelcem reference the drying of dishware (abstract) and thus relates to the desired 
As to the Lutz reference, since the argument is directed towards placement of the fan, which is not relied upon for the rejection, it is believed that such arguments are moot.
If the amendments were to be entered they would be interpreted as follows, the limitation of the higher speed would be understood to be from 5,000 rpm-12,000 rpm, taught by Lutz [0017 & 0077], and the limitation of the boost operation occurring before the continuous operation appears to be an imported limitation from claim 27 and the rejection to such limitation from claim 27 appears to still hold true even when imported into claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711